                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


LABEED NOURI, M.D., et al.,

               Plaintiffs,                             Case No. 17-12322

vs.                                                    HON. MARK A. GOLDSMITH

VITO MANZELLA,

            Defendant.
____________________________/

                            OPINION & ORDER
      GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR
      SUMMARY JUDGMENT (Dkt. 47) AND DENYING PLAINTIFFS’ MOTION FOR
                   PARTIAL SUMMARY JUDGMENT (Dkt. 48)

        This matter is before the Court on the parties’ competing motions for summary judgment.

The motions have been fully briefed. Because oral argument will not aid in the decisional process,

the motions will be decided based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2); Fed. R.

Civ. P. 78(b). Plaintiffs allege that Defendant Vito Manzella’s actions in executing an order to

seize the personal property of Plaintiff Labeed Nouri, M.D., were unreasonable and exceeded the

scope of that order. As a result of Manzella’s alleged actions, Plaintiffs assert claims for violations

of the Fourth Amendment, pursuant to 42 U.S.C. § 1983; trespass; and tortious interference with

a business relationship.1 For the reasons stated below, the Court grants in part and denies in part

Manzella’s motion for summary judgment (Dkt. 47) and denies Plaintiffs’ motion for partial

summary judgment (Dkt. 48).




1
  Plaintiffs have withdrawn their claim for intentional infliction of emotional distress. Pls. Resp.
to Def. Mot. at 4 (Dkt. 54).
                                                  1
                                        I. BACKGROUND

       Nouri is an orthopedic surgeon, who owns and operates three businesses from a

commercial building located in Sterling Heights, Michigan. Compl. ¶ 8 (Dkt. 1). These businesses

include Plaintiff Health O Rama Urgent Care PLLC (“Healthorama”), Plaintiff St. Peter Medical

Center, P.C. (“Medical Center”), and a physical therapy clinic. Id. ¶¶ 9-12. In January 2015,

Nouri purchased an x-ray machine from Unitech Imaging, Inc. (“Unitech”), and a dispute arose

between Nouri and Unitech regarding payment for the machine. Id. ¶¶ 16-17. Unitech obtained a

default judgment in state court against Nouri, see Judgment, Ex. C to Def. Mot. (Dkt. 47-3), and

on December 22, 2016, the court issued an order to seize property in the amount of $7,200.93, see

Request and Order to Seize Property, Ex. C to Def. Mot. (Dkt. 47-3). The order authorized seizure

of personal property belonging to Nouri, the sole defendant in that action; it also listed the Sterling

Heights office as his address. Id.

       On the morning of February 10, 2017, Manzella, a court officer, appeared with four other

men at the Sterling Heights office to execute the order to seize. Compl. ¶ 26. The parties agree

that Manzella demanded payment in the form of a certified check and refused to accept either a

corporate check or an x-ray machine in satisfaction of the order to seize.2 11/13/18 Nouri Dep. at

7-9, Ex. F to Def. Mot. (Dkt 47-6). When Nouri failed to provide a certified check, Manzella

called a locksmith to secure the office. Manzella Dep. at 27-28, Ex. D to Def. Resp. to Pls. Mot.

(Dkt. 49-4).

       According to Nouri, Manzella ordered all patients and medical staff to leave the office

immediately, thereby disrupting business operations and resulting in the cancellation of many




2
 The x-ray machine offered was not the one that gave rise to the lawsuit; that machine was at a
different location. 11/13/18 Nouri Dep. at 9-10, Ex. F to Def. Mot. (Dkt 47-6).
                                                  2
patients’ appointments. Compl. ¶¶ 38, 48, 53-60. Although Nouri called the police, the responding

officers determined that the dispute was a civil matter and consequently took no action. Id. ¶ 43.

Shortly after Manzella secured the office, Nouri obtained and tendered a certified check in

satisfaction of the order to seize. Report of Collection Activity, Ex. 8 to Pls. Resp. to Def. Mot.

(Dkt. 54-9). Manzella, in turn, provided the keys to the new locks installed at the office. 11/13/18

Nouri Dep. at 12.

       Following Manzella’s seizure of their property, Plaintiffs filed the present action. At this

stage of the litigation, three of Plaintiffs’ claims remain: violation of the Fourth Amendment

pursuant to 42 U.S.C. § 1983; trespass; and tortious interference with a business relationship.

Plaintiffs have filed a motion for partial summary judgment as to liability, arguing that the order

to seize was invalid and that Manzella did not act within the scope of that order. Manzella, in turn,

has filed a competing motion for summary judgment, arguing that he acted in accordance with a

valid court order, that he is immune from liability, and that Plaintiffs have failed to establish

concrete damages.

                                 II. STANDARD OF REVIEW

       A motion for summary judgment under Federal Rule of Civil Procedure 56 shall be granted

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact

exists when there are “disputes over facts that might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[F]acts must be

viewed in the light most favorable to the nonmoving party only if there is a ‘genuine’ dispute as

to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). “Where the record taken as a whole




                                                 3
could not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

       Once the movant satisfies its initial burden of demonstrating the absence of any genuine

issue of material fact, the burden shifts to the nonmoving party to set forth specific facts showing

a triable issue of material fact. Scott, 550 U.S. at 380; Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). The nonmoving party “must do more than simply show that there is some metaphysical

doubt as to the material facts,” Scott, 550 U.S. at 380 (quoting Matsushita, 475 U.S. at 586), as the

“mere existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment,” id. (quoting Anderson, 477 U.S. at 247-248)

(emphasis in original); see also Babcock & Wilcox Co. v. Cormetech, Inc., 848 F.3d 754, 758 (6th

Cir. 2017) (“A mere scintilla of evidence or some metaphysical doubt as to a material fact is

insufficient to forestall summary judgment.”).

                                         III. ANALYSIS

       A. 42 U.S.C. § 1983 – Violation of the Fourth Amendment

       Plaintiffs argue that Manzella violated their Fourth Amendment rights when he seized

Plaintiffs’ property and effectively terminated the business operations of non-debtors Medical

Center and Healthorama. In opposition, Manzella primarily contends that his actions were

reasonable as a matter of law because he was acting within his authority to execute a valid court

order. In reply, Plaintiffs maintain that (1) the order to seize was invalid because it was not

“endorsed” and (2) Manzella exceeded the scope of his authority under the order.

       Under 42 U.S.C. § 1983, civil liability may be imposed against state actors who have

deprived a citizen of his or her constitutional rights. Baynes v. Cleland, 799 F.3d 600, 607 (6th

Cir. 2015). To prevail on a claim brought pursuant to § 1983, a plaintiff must demonstrate “(1)



                                                  4
the defendant was a person acting under the color of state law, and (2) the defendant deprived the

plaintiff of rights, privileges, or immunities secured by the Constitution or laws of the United

States.” Fridley v. Horrighs, 291 F.3d 867, 871-872 (6th Cir. 2002). There is no dispute that

Manzella, a court officer, was acting under the color of state law. Rather, the parties contest

whether the factual record supports Plaintiffs’ contention that they were deprived of their Fourth

Amendment rights.

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects against unreasonable searches and seizures.” U.S. Const. amend. IV.

These protections apply in both the civil and criminal contexts. Soldal v. Cook Cty., 506 U.S. 56,

67 (1992). A seizure of property occurs when “‘there is some meaningful interference with an

individual’s possessory interests in that property.’” Id. at 61 (quoting United States v. Jacobsen,

466 U.S. 109, 113 (1984)). A seizure of property is unconstitutional if the seizure is “objectively

unreasonable, a determination that entails a careful balancing of governmental and private

interests.” Hensley v. Gassman, 693 F.3d 681, 688 (6th Cir. 2012) (citation omitted) (internal

quotation marks omitted).

       Turning first to the validity of the order to seize, Mich. Comp Laws § 600.6002(1) provides

that officers receiving an execution to enforce judgment must first “endorse” the order by

designating thereon the date and hour of receipt. Failure to comply with this endorsement

requirement, however, does not necessarily invalidate an order if the surrounding circumstances

do not warrant such a remedy. In Korda v. Oakland Cty. Sheriff, No. 290920, 2010 WL 3184519,

at *1 (Mich. Ct. App. Aug. 12, 2010), the Michigan Court of Appeals confronted a case in which

the trial court declined to hold that unendorsed executions of judgment were invalid. The appellate

court upheld the trial court’s reasoning that the purpose of the endorsement requirement was to



                                                5
ensure compliance with Mich. Comp. Laws § 600.6002(2), which provides that “‘[e]xecutions

shall be made returnable not less than 20, nor more than 90 days, from that date [of endorsement].’”

Id. The appellate court affirmed the trial court’s conclusion that, in the absence of any dispute

regarding either the timing of execution or any prejudice resulting from the lack of endorsement,

invalidating the executions of judgment was not an appropriate remedy. Id. at *1-2.

       In the present case, there are three different versions of the order to seize within the record.

Two versions are unendorsed. Order to Seize, Ex. 6 to Pls. Resp. to Def. Mot. (Dkt. 54-7); Order

to Seize, Ex. E to Compl. (Dkt. 1-6). The third version is endorsed by Manzella. Order to Seize,

Ex. C to Def. Mot. (Dkt. 47-3). It cannot be determined from the record whether the order to seize

was endorsed at the time Manzella executed it. Nevertheless, Plaintiffs have not advanced any

argument that the order was stale or that the timing of the execution was otherwise defective under

Mich. Comp. Laws § 600.6002(2). Nor have they alleged any prejudice stemming from the lack

of endorsement. Consistent with Korda, a declaration that the order to seize is invalid is not

warranted based on the present record.

       The Court must next consider whether Manzella’s execution of the order was objectively

unreasonable. The parties offer differing accounts regarding Manzella’s actions in executing the

order. According to Nouri, he was contacted by his receptionist on the morning of February 10,

2017, when Manzella arrived at the office demanding payment of the default judgment. 11/13/18

Nouri Dep. at 5. Nouri directed his receptionist to provide Manzella a corporate check, which

Manzella refused. Id. at 7. Although Nouri assured Manzella that he was on his way to the office,

Nouri alleges that Manzella obtrusively occupied and disrupted the office by entering an interior

door leading to patient exam rooms, ordering the patients and medical staff to leave, seizing

personal cash from staff, and rifling through and photographing Medical Center’s sensitive



                                                  6
business information. Compl. ¶¶ 35-40. When Nouri arrived at the office, he called his attorney,

who informed Manzella that he could not enforce a judgment entered against Nouri personally

against Medical Center and Healthorama. 11/13/18 Nouri Dep. at 8-9. Nouri then called the

police, who arrived at the office but determined that they could take no action. Id. Nouri offered

to permit Manzella to secure the room housing the x-ray machine – however, Manzella refused

this offer, again ordered all patients and staff to leave the office, and directed a locksmith to secure

the office. Id. at 10-11. At approximately 3:00 p.m., Nouri tendered a certified check for

$9,590.84, in full satisfaction of the order, and Manzella furnished the keys to the new locks on

the office suite. Compl. ¶¶ 51-52.

       Although Manzella’s account is similar to Nouri’s, he denies that he obtrusively occupied

and disrupted the office or that he intimidated any patients or staff. Specifically, Manzella

maintains that, after being informed that Nouri was on his way to the office, he remained in the

waiting room for approximately an hour without ordering anyone to leave. Manzella Dep. at 25.

When Nouri failed to appear by 11:30 a.m., Manzella states that he called the locksmith. Id. at 27.

Manzella claims that Nouri arrived with his attorney at 1:00 p.m., at which point the parties called

the police. Id. at 28. After the police declined to take any action against Manzella, he and the

locksmith proceeded to secure the office. Id. at 29. Shortly thereafter, Nouri provided the certified

check, and Manzella returned the keys to the new locks. Def. Mot. at 7 (Dkt. 47).

       Whether a valid court order authorizes an officer’s seizure of property is relevant to a

determination of whether that seizure was unreasonable. Because the governmental interest in

effectuating a seizure unsupported by either a court order or exigent circumstances is “minimal at

best,” such circumstances would weigh toward a finding of unreasonableness. See Thomas v.

Cohen, 304 F.3d 563, 575 (6th Cir. 2002) (finding police officers’ eviction of the plaintiffs from



                                                   7
their residence was unreasonable when the eviction was premised not on a court order or exigent

circumstances but rather on unverified representations by a third party). Conversely, the Supreme

Court has recognized that, where officers seizing property “act[ed] pursuant to a court order . . . a

showing of unreasonableness on these facts would be a laborious task indeed.” Soldal, 506 U.S.

at 71 (citations omitted). Nevertheless, even where a seizure of property is authorized by a court

order, the seizure may be found to be unreasonable if the officer exceeded the express terms of the

order. See Audio Odyssey, Ltd. v. Brenton First Nat’l Bank, 245 F.3d 721, 736 (8th Cir. 2001),

aff’d en banc, 286 F.3d 498 (8th Cir. 2002).

       Here, the express terms of the order to seize authorized Manzella to seize property as

follows:

           Seize and sell, according to law, any of the personal property (as determined by
           the officer) of defendant(s) named above . . . that is not exempt from seizure, as
           will be sufficient to satisfy the plaintiff’s demand, costs, and any statutory fees
           and expenses. Personal property may include, but is not limited to motor
           vehicles or money, wherever located.

Order to Seize Property, Ex. C to Def. Mot. (Dkt. 47-3). The order named Nouri as the only

defendant, id., and, therefore, authorized Manzella to seize property belonging to Nouri, but not

property of non-debtors Medical Center or Healthorama. It is well-settled under Michigan law

that “separate corporate entities will be respected,” Seasword v. Hilti, Inc., 537 N.W.2d 221, 224

(Mich. 1995), and that corporations are considered legally distinct from their shareholders, even if

a single shareholder holds all of the stock, Dep’t of Consumer Indus. Servs. v. Shah, 600 N.W.2d

406, 411 (Mich. 1999). This presumption may be disregarded only upon a showing of fraud,

illegality, or injustice. Shah, 600 N.W.2d at 412. No such showing has been made here.

       As detailed above, the parties’ differing accounts of events present various factual

questions that must be resolved by a jury. A question of fact exists with respect to whether



                                                   8
Manzella caused a disruption effectively terminating Medical Center’s and Healthorama’s

business operations. Specifically, a jury must determine whether Manzella immediately ordered

patients and medical staff to leave the office; intimidated patients and staff; seized personal cash

from staff; and searched through Medical Center’s business files and patient examination rooms.

Additionally, there is a factual question with respect to whether Manzella seized property

belonging to Medical Center and Healthorama. A jury must evaluate whether the leasehold estate

and the personal property within the office belonged to Nouri personally or to Medical Center and

Healthorama, as the parties have made no specific allegations and adduced no concrete evidence

resolving this issue. The resolution of these factual issues will bear on the legal question of

reasonableness.

       Construing the evidence in the light most favorable to Plaintiffs, a jury could reasonably

conclude that the seizure was objectively unreasonable because Manzella’s actions exceeded the

scope of the order to seize. Specifically, a jury could find that Manzella effectively seized the

business operations, personal property, and leasehold estate belonging to non-debtors Medical

Center and Healthorama by ordering patients and staff to leave and arranging for the locks on the

office to be changed. Additionally, a jury could reasonably conclude that Manzella’s alleged

search of Medical Center’s files and sensitive business data – which have no apparent connection

to Nouri’s personal property – also exceeded the scope of the order. Though the order to seize

listed the Sterling Heights office as Nouri’s address, nothing in the order authorized Manzella to

seize property belonging to Medical Center or Healthorama simply because it was located at this

address. Accordingly, when construed in a light favorable to Plaintiffs, the record evidence would




                                                 9
support a jury finding that the seizure of the property was objectively unreasonable because

Manzella exceeded the scope of the order.3

        Manzella contends that his actions were reasonable because Nouri could have tendered a

certified check at any time but chose not to, thus forcing Manzella to secure the x-ray machine to

“protect the property subject to the order.” Def. Mot. at 14. This argument is unavailing. An

officer cannot justify an unconstitutional seizure on the ground that the debtor could have avoided

the seizure simply by tendering the debt. See Audio Odyssey, 245 F.3d at 736 (although the

plaintiff failed to pay an undisputedly valid debt, the officers’ seizure of the plaintiff’s real property

was nevertheless held to be unconstitutional).

        Although Manzella also asserts he is immune from liability with respect to Plaintiffs’

Fourth Amendment claim, he erroneously relies on the standard applicable to governmental

immunity for state law intentional torts, as opposed to the standard applicable to qualified

immunity for federal claims. See Def. Mot. at 18-19 (Dkt. 47). Applying the correct standard –

based on qualified immunity grounds – Manzella has not demonstrated that he is entitled to

summary judgment. Government officials are shielded from civil liability under qualified

immunity unless the plaintiff establishes that (1) the official’s conduct violated a statutory or

constitutional right and (2) the right at issue was clearly established at the time of the alleged

misconduct. Pearson v. Callahan, 555 U.S. 223, 236 (2009). As concluded above, whether




3
  Plaintiffs maintain that a jury could also conclude that Manzella’s actions were unreasonable
because he failed to offer Nouri the option of designating certain property as exempt from the levy
under Mich. Comp. Laws § 600.6023(1)(e) as tools of his trade. This argument lacks merit.
Nothing within the statutory framework requires a court officer to permit a judgment debtor to
designate certain property as exempt at the time a seizure is made. Rather, the judgment debtor
has the right to select exempt property only after inventory and appraisal of the property and before
sale. Mich. Comp. Laws § 600.6026(1). A jury, therefore, could not conclude that Manzella acted
unreasonably by failing to offer Nouri the option of selecting his exemptions.
                                                   10
Manzella violated Plaintiffs’ Fourth Amendment right protecting against unreasonable seizure of

property hinges on questions of fact and the jury’s ultimate determination of whether Manzella’s

actions were objectively unreasonable.        Further, the Fourth Amendment protection from

unreasonable seizures of property absent express authorization through a court order or exigent

circumstances is clearly established. See Thomas, 304 F.3d at 575.4

       Finally, Manzella argues that Plaintiffs failed to enumerate concrete damages sustaining

their Fourth Amendment claim. Plaintiffs allege they were damaged in the amount of the default

judgment, Pls. Resp. to Def. Mot. at 3, which Manzella maintains would have been owed

regardless of his actions. However, the $9,590.84 paid in satisfaction of the default judgment

includes statutory fees and costs, including the locksmith fee and an hourly rate for the personnel

used in executing the order to seize. Report of Collection Activity, Ex. 8 to Pls. Resp. to Def. Mot.

(Dkt. 54-9). Whether a locksmith and the hours spent executing the order were reasonably

necessary presents a factual question. Additionally, plaintiffs may recover nominal damages for

claims asserting constitutional violations pursuant to 42 U.S.C. § 1983, even where they fail to

prove actual damages. Murray v. Bd. of Trustees, Univ. of Louisville, 659 F.2d 77, 79 (6th Cir.

1981) (“While we accept as not clearly erroneous [the district judge’s] finding that plaintiff failed

to prove actual damages, the Supreme Court’s holdings . . . require remand for the District Judge




4
  Manzella does not argue that he is entitled to absolute quasi-judicial immunity, which extends
to persons performing tasks integral to the judicial process, including officers executing a court
order. See Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994). In any event, Manzella would not be
entitled to summary judgment on this ground. In determining whether judicial immunity applies
in the context of executing a court order, the Sixth Circuit has examined whether the officers’
actions exceeded the scope of the court order. See, e.g., Cooper v. Parrish, 203 F.3d 937, 949-950
(6th Cir. 2000) (examining the express language of the temporary restraining order issued by the
court and determining that the language was broad enough to authorize the officers’ seizure of
property). As concluded above, the evidence presented would permit a jury to conclude that
Manzella’s execution of the seizure exceeded the scope of the order.
                                                 11
to consider in this § 1983 action plaintiff’s claims for nominal damages and attorney fees.” (citation

omitted)). Manzella’s argument challenging Plaintiffs’ alleged damages is, therefore, without

merit.

          In light of the factual disputes identified above, neither party is entitled to summary

judgment with respect to Plaintiffs’ constitutional claim.

         B. Trespass

         A trespass is an unauthorized entry onto the private property of another. Cloverleaf Car

Co. v. Phillips Petroleum Co., 540 N.W.2d 297, 302 (Mich. Ct. App. 1995). A trespasser must

intend to intrude on another’s real property without authorization to do so. Id. However, no

trespass occurs if a defendant’s intrusion on a plaintiff’s private property is authorized by law.

Moher v. United States, 875 F. Supp.2d 739, 755 (W.D. Mich. 2012).

         In the present case, Manzella’s entry onto the Medical Center and Healthorama premises

was authorized pursuant to the order to seize listing the Sterling Heights office address as Nouri’s

address. As determined above, this order was valid even if it was not endorsed at the time of

execution. The fact that Manzella may have thereafter exceeded the scope of that order does not

negate the fact that his initial entry onto the premises was authorized. Manzella was additionally

authorized as an invitee to enter the office premises “‘for a purpose directly or indirectly connected

with business dealings with the possessor of the land.’” Socha v. Passino, 306 N.W.2d 316, 318

(Mich. Ct. App. 1981) (quoting Restatement (Second) of Torts § 332); see also Restatement

(Second) of Torts § 345, cmt. c (“It is not necessary that the presence of the visitor be in any way

of pecuniary advantage to the possessor, and a tax or customs collector who enters to perform his

public duty is an invitee.”). The record is devoid of any allegation that Manzella’s presence at the

offices became unauthorized. There are no allegations that Nouri, Nouri’s attorney, or any Medical



                                                 12
Center or Healthorama staff member asked Manzella to leave the premises, or that Manzella

refused to comply with such a request. Because the record is clear that Manzella’s entry upon the

Medical Center and Healthorama premises was authorized, summary judgment in favor of

Manzella with respect to the trespass claim is warranted.

       C. Tortious Interference with a Business Relationship

       In asserting a claim for tortious interference with a business relationship, Plaintiffs allege

that Manzella’s disruption of Medical Center’s and Healthorama’s business operations resulted in

damage to Plaintiffs’ reputation and the loss of patients. The elements of tortious interference with

a business relationship are as follows:

       [1] the existence of a valid business relationship or expectancy, [2] knowledge of
       the relationship or expectancy on the part of the defendant, [3] an intentional
       interference by the defendant inducing or causing a breach or termination of the
       relationship or expectancy, and [4] resultant damage to the plaintiff.

BPS Clinical Labs. v. Blue Cross & Blue Shield of Mich., 552 N.W.2d 919, 925 (1996). Where

the interference alleged was a lawful act, a plaintiff must demonstrate that it was undertaken with

malice and without justification by showing, “with specificity, affirmative acts by the defendant

that corroborate the improper motive of the interference.” Id.

       Manzella does not dispute the first two elements of the claim, namely that Medical Center

and Healthorama had valid business relationships with their patients and that Manzella was aware

of those relationships. Rather, Manzella contends that Plaintiffs are unable to demonstrate that he

acted with malice and without justification because he was acting pursuant to a valid court order.

But consistent with the above discussion, the record, when viewed in a light favorable to Plaintiffs,

would support a finding that Manzella exceeded the scope of the court order by enforcing it against

non-debtors Medical Center and Healthorama. A jury could reasonably conclude that Manzella

acted maliciously and without justification when he ordered patients and staff to leave the office

                                                 13
in order to seize the entire premises, Compl. ¶¶ 38, 48 (Dkt. 1), especially after he was made aware

by Nouri’s attorney that he could not enforce a judgment entered against Nouri personally against

the two businesses, 11/13/18 Nouri Dep. at 9, Ex. F to Def. Mot. (Dkt. 47-6). A jury could also

reasonably find that Manzella’s decision to secure the entire office was malicious and without

justification in light of Nouri’s offer to secure only the room in which the x-ray machine was

housed. 11/13/18 Nouri Dep. at 10-11.

       Next, Manzella argues that Plaintiffs are unable to demonstrate the fourth element, concrete

damages resulting from the alleged tortious interference. A claim for tortious interference requires

proof of actual damages. Wilkerson v. Carlo, 300 N.W.2d 658, 659 (Mich. Ct. App. 1980). The

following types of damages are recoverable in a successful tortious interference suit:

       (a) the pecuniary loss of the benefits of the contract or the prospective relation;
       (b) consequential losses for which the interference is a legal cause; and
       (c) emotional distress or actual harm to reputation, if they are reasonably to be
       expected to result from the interference.
Great N. Packaging, Inc. v. Gen. Tire & Rubber Co., 399 N.W.2d 408, 412 (Mich. Ct. App. 1986)

(quoting Restatement (Second) of Torts § 774A(1)) (internal quotations omitted).

        Nouri stated in his verified complaint and during his deposition that Plaintiffs suffered

pecuniary loss through the loss of patients. Compl. ¶¶ 61, 89; 11/13/18 Nouri Dep. at 13.

Regarding lost profits, uncertainty as to the amount of damages does not preclude recovery, as

distinct from uncertainty as to the fact of damages, which will bar recovery.             Bonelli v.

Volkswagen of Am., Inc., 421 N.W.2d 213, 226 (Mich. Ct. App. 1988). Indeed, the law does not

require “a higher degree of certainty than the nature of the case permits.” Body Rustproofing, Inc.

v. Mich. Bell Tel. Co., 385 N.W.2d 797, 800 (Mich. Ct. App. 1986). Through Nouri’s statements,

Plaintiffs have adequately supported their allegation that they lost patients and revenue as a direct




                                                 14
result of Manzella’s seizure of the office, even if Plaintiffs have not adduced evidence regarding

the precise monetary value of that harm.

       Additionally, Plaintiffs allege reputational harm, which is recoverable if the damage is a

reasonably foreseeable consequence of the alleged interference. See Great N. Packaging, 399

N.W.2d at 412. Reputational harm and loss of good will may be recovered by corporations in

addition to pecuniary losses. Unibar Maint. Servs., Inc. v. Saigh, 769 N.W.2d 911, 924, 926 (Mich.

Ct. App. 2009). Nouri stated during his deposition that, for months following Manzella’s closure

of the office, the community speculated that the FBI shut down the office. 12/6/18 Nouri Dep. at

7, Ex. G to Def. Mot. (Dkt. 47-7). As a result, some patients discontinued their care with Plaintiffs,

while others returned and inquired about the disturbance. Id. at 8. Based on Plaintiffs’ narrative

of events, such reputational harm and loss of good will within the community would certainly have

been reasonably foreseeable consequences of Manzella’s alleged misconduct. Accordingly,

summary judgment is not warranted with respect to Plaintiffs’ tortious interference claim for

failure to demonstrate concrete damages.

       Finally, Manzella asserts that he is shielded from liability on Plaintiffs’ tortious

interference claim by the doctrine of governmental immunity. Governmental immunity precludes

governmental officials’ civil liability for intentional torts under the following circumstances:

       (a) The acts were undertaken during the course of employment and the employee
       was acting, or reasonably believed that he was acting, within the scope of his
       authority,
       (b) the acts were undertaken in good faith, or were not undertaken with malice, and
       (c) the acts were discretionary, as opposed to ministerial.

Odom v. Wayne Cnty., 760 N.W.2d 217, 228 (Mich. 2008). A lack of good faith is described as

“malicious intent, capricious action or corrupt conduct or willful and corrupt misconduct . . . .” Id.

at 225 (internal quotation marks omitted).



                                                 15
       Although the order to seize accorded Manzella some measure of discretion in its execution,

see Order to Seize Property, Ex. C to Def. Mot. (directing authorized court officer to “[s]eize and

sell, according to law, any of the personal property (as determined by the officer) of defendant(s)

named above . . . .”), Manzella has not established as a matter of law, based on the current record,

the first two elements of governmental immunity. Consistent with the Court’s holdings above,

whether Manzella was acting or believed he was acting within the scope of his authority under the

order to seize is a question of fact. Likewise, a jury could reasonably conclude that Manzella did

not act in good faith or acted with malicious intent in executing the order. Manzella has, therefore,

not established that he is entitled to governmental immunity as a matter of law.

        In light of the factual questions identified with respect to the tortious interference claim,

neither party is entitled to summary judgment on this claim.

                                       IV. CONCLUSION

       For the reasons set forth above, the Court grants in part and denies in part Manzella’s

motion for summary judgment (Dkt. 47). Specifically, the Court grants Manzella’s motion for

summary judgment with respect to Plaintiffs’ claim for trespass and denies the motion with respect

to all other claims. The Court denies Plaintiffs’ motion for partial summary judgment (Dkt. 48).

       SO ORDERED.

Dated: September 10, 2019                             s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                 16
